Citation Nr: 1042951	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  00-03 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, 
Montana


THE ISSUES

1.  Entitlement to service connection for a right knee disorder, 
to include as secondary to service-connected left knee 
disabilities.

2.  Entitlement to an initial compensable evaluation for 
residuals of torn medial meniscus, left knee.

3.  Entitlement to an initial evaluation in excess of 10 percent 
for mild degenerative joint disease, left knee.


REPRESENTATION

Appellant represented by:	Attorney Virginia A. Girard-
Brady


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1949 to November 1952.

This matter comes before the Board of Veterans' Appeals (Board) 
from November 1999 and November 2001 rating decisions by the 
above Department of Veterans Affairs (VA) Regional Office (RO).  
In September 2003, the Veteran appeared at a videoconference 
hearing at the above RO, with the undersigned Veterans Law Judge 
sitting in Washington, DC.  A transcript is of record.

In March 2004 this case was before the Board, and was remanded 
for additional development and readjudication.  In March 2006, 
the Board issued a decision in the case.  The Veteran appealed 
the March 2006 Board decision to the U.S. Court of Appeals for 
Veterans Claims (Court).  In May 2008, the Court issued a 
Memorandum Decision which vacated the March 2006 Board decision 
and returned the case to the Board.

In January 2009, the Board remanded the case for additional 
development.  Although the Board regrets the need to delay 
resolution of the Veteran's claim, further development is needed 
before it can be decided on the merits. 

This appeal has been advanced on the Board's docket pursuant to 
38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2010); 38 C.F.R. 
§ 20.900(c) (2010).

The appeal is REMANDED to the RO.  VA will notify the appellant 
when further action is required.


REMAND

In its May 2008 Memorandum Decision, the Court found that the 
Board had erred in the March 2006 decision when it failed to 
ensure compliance with the March 2004 remand order, noting that 
the April 2004 VA examination had failed to substantially comply 
with the order.  The Court specifically noted that the VA 
examiner in April 2004 had failed to provide any opinion with 
regard to the functional ability of the left knee during flare-
ups or with extended use, and failed to make any observations 
with regard to the effect of the left knee disability on his 
conditions of employment, and that therefore the VA examination 
was not in substantial compliance with the Board's March 2004 
remand.  With regard to the claim for service connection for a 
right knee disorder, the Court found that the April 2004 VA 
examination did not substantially comply with the March 2004 
Board remand order because the April 2004 VA examiner had failed 
to discuss and reconcile the discrepancies between a November 
2000 VA medical opinion (by Dr. D) and a December 2001 VA medical 
opinion (by Dr. W) regarding the Veteran's right knee condition.

The Veteran had a VA examination in March 2010.  The examiner 
noted that the Veteran has persistent medial joint pain which is 
present at rest and increases with weight bearing.  He is unable 
to walk for more than two blocks or stand for longer than 30 
minutes without a rest.  There is a periodic click or catch on 
the medial left knee.  On examination there was flexion of 90 
degrees bilaterally and extension of 0 degrees bilaterally.  The 
examiner opined that the left knee was further limited during 
flare-ups and that clinical findings were consistent with the 
severity of the pain.  There was weakened movement but no 
increases of fatigability or incoordination.  The examiner opined 
that the right knee disorder was unlikely to have been caused or 
aggravated by the left knee disability.  He felt instead that it 
was caused by the 1952 injury to the left knee.  

The examiner wrote in a May 2010 examination report addendum that 
there is no published literature he could find which would 
indicate to him that the injury to the right knee was caused by a 
prior injury to the left knee.  His opinion that the right knee 
disorder was not directly or indirectly the result of the left 
knee injury in 1952 was based upon the absence of information to 
the contrary.  The examiner further wrote that his opinion in the 
March 2010 examination report on the right knee was based upon a 
statement provided by the Veteran, and that there was no 
supporting evidence for it.  The examiner compared Dr. W's 
statement from December 2001 with VA treatment notes from 
November 8, 2000.  Dr. D's statement, discussed in the January 
2009 Board remand, was from November 30, 2000.  Therefore, an 
opinion was not provided as to the discrepancies between Dr. D's 
November 2000 opinion and Dr. W's opinion regarding the Veteran's 
right knee disorder.  Furthermore, the examiner did not state an 
opinion with regard to the effect of the left knee disability on 
the Veteran's conditions of employment.  Therefore, the Board 
finds that an additional remand of this issue is necessary to 
obtain further opinions from the March 2010 VA examiner.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998) (Court held that 
compliance by the Board or the RO with remand instructions is 
neither optional nor discretionary); see also Barr v. Nicholson, 
21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to 
provide an examination, it must provide an adequate one).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Request an examination report addendum from 
the examiner who conducted the March 2010 
examination.  The claims file, to include a copy 
of this Remand, must be made available to the 
examiner.  If the March 2010 examiner is not 
available, the RO should request review of the 
Veteran's claims file by another provider.  In the 
report addendum, a medical opinion should be 
provided as to:

a.  Left Knee Disorders:  The examiner should 
identify the limitation of activity imposed by 
the disabling disorders on employment-related 
activities, including any additional limitations 
during flare-ups.  If there are no additional 
limitations beyond those discussed in the March 
2010 examination report and May 2010 examination 
report addendum, the examiner should so state.

b.  Right Knee Disorder:  The examiner is 
requested to discuss and reconcile the November 
30, 2000, opinion by VA Chief Medical Officer 
Dr. D and the December 2001 opinion from Dr. W.

c.  A complete rationale should be provided for 
all opinions proffered.  If the requested 
opinions cannot be stated without resorting to 
mere speculation, the examiner should so state 
with an explanation of why that is the case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of 
the Board of Veterans' Appeals is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a final decision of the 
Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2010). 

